Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 36 are objected to because of the following informalities: 
Claim 13 recites “wherein the extension including a structural element configured to…” in lines 1-2. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the extension includes a structural element configured to…” .  
Claim 36 recites “the negative pressure applied to the suction line is to atraumatically applied to tissue…” in lines 2-3. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the negative pressure applied to the suction line is [[to]] atraumatically applied to tissue…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the suction device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the suction device body”. 
Claim 32 recites the limitation “the suction device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the suction device body”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 13-14, 18-19, 21, 31-32, 35-36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,460,540 to Klepper.
Regarding claim 1, Klepper discloses a suction device (sump assembly 10 of Fig. 1) comprising: 
a suction device body (suction means 12) including a first lumen (chamber or lumen within suction means 12) positioned therein and a plurality of holes (holes 14) (Figs. 1-3 and 5-7); and 
an extension (suction tube 13) including a second lumen (lumen within suction tube 13) positioned therein, the extension (suction tube 13) being coupled to the suction device body (suction means 12) and configured to facilitate connection of the suction device body (suction means 12) to a suction line (fitting 28), the second lumen (lumen within suction tube 13) being in communication with the first lumen (chamber or lumen within suction means 12) and the suction line (fitting 28), wherein the suction line (fitting 28) includes a third lumen (lumen within fitting 28) in communication with the second 
Regarding claim 2, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the suction device (sump assembly 10) includes a material that is visible to an imaging technique (marker 16) (col. 3, lines 38-41).
Regarding claim 3, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the suction device (sump assembly 10) includes an antimicrobial compound (col. 4, lines 22-26). 
Regarding claim 8, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the suction device (sump assembly 10) is adapted to facilitate continuous or periodic application of negative pressure (vacuum pressure) to tissue of a patient proximate to the suction device (col. 4, lines 19-26) (the Examiner notes that the limitation “the suction device is adapted to facilitate continuous or periodic application of negative pressure to tissue of a patient proximate to the suction device” is being treated as a functional limitation, and the structure of the device of Klepper is fully capable of performing the claimed function, as per col. 4, lines 19-26, but also since the negative pressure can only be applied either continuously or periodically).
Regarding claim 9, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the suction device body (suction means 12) has a semi-circular shape (see Fig. 2-3 and Col. 3, lines 41-43).
Regarding claim 13, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the extension (suction tube 13) including a structural element (guide ring 20) configured to facilitate attachment of suction device body (suction means 12) to the suction line (fitting 28).
Regarding claim 14,
Regarding claim 18, Klepper discloses the claimed invention as discussed above concerning claim 1, and Klepper further discloses that the extension (suction tube 13) extends substantially orthogonally from the suction device body (suction means 12) (see Figs. 1 and 5-7).

Regarding claim 19, Klepper discloses a medical device system (device of Figs. 5-7) comprising: 
a suction device body (suction means 12) including a plurality of holes (holes 14) and a first lumen (chamber or lumen within suction means 12) positioned therein (Figs. 1-3 and 5-7); 
an extension (suction tube 13) including a second lumen (lumen within suction tube 13) positioned therein, the extension (suction tube 13) being coupled to the suction device body (suction means 12) and configured to facilitate connection of the suction device body (suction means 12) to a suction line (fitting 28), the second lumen (lumen within suction tube 13) being in communication with the first lumen (chamber or lumen within suction means 12),
the suction line (fitting 28) including a third lumen (lumen within fitting 28) and being adapted for connection to the extension (suction tube 13) on a first end so that the third lumen (lumen within fitting 28) is in communication with the second lumen (lumen within suction tube 13) and to a pump (vacuum pump, syringe, or the like, via fitting 28; col. 4, lines 19-26) configured to apply a negative pressure (vacuum pressure) to the third lumen (lumen within fitting 28) on a second end (col. 4, lines 19-26 and Figs. 1 and 5-7), the suction line (fitting 28) being coupled to a tube (tube 30); and 
the tube (tube 30), the tube being flexible and hollow allowing gas to pass through (Figs. 1 and 5-7 and col. 1, lines 34-37).
Regarding claim 21, Klepper discloses the claimed invention as discussed above concerning claim 19, and Klepper further discloses that the suction device body (suction means 12) includes a material that is visible to an imaging technique (marker 16) (col. 3, lines 38-41).
Regarding claim 31, 
Regarding claim 32, Klepper discloses the claimed invention as discussed above concerning claim 19, and Klepper further discloses that the suction device body (suction means 12) is positioned above (proximal to) the at least one inflatable balloon and inflatable cuff (inflatable cuff 32) and, when negative pressure (vacuum pressure) is applied thereto, removes fluid from an area proximate to the at least one inflatable balloon and inflatable cuff (inflatable cuff 32) (col. 3, lines 21-37).
Regarding claim 35, Klepper discloses the claimed invention as discussed above concerning claim 19, and Klepper further discloses the extension (suction tube 13) further comprising: a center structural element (guide ring 20).
Regarding claim 36, Klepper discloses the claimed invention as discussed above concerning claim 19, and Klepper further discloses that the medical device system is adapted so that the negative pressure (vacuum pressure) applied to the suction line (fitting 28) is [[to]] atraumatically applied to tissue of a patient proximate to the medical device system (col. 3, lines 21-37).
Regarding claim 38, Klepper discloses the claimed invention as discussed above concerning claim 19, and Klepper further discloses that the medical device system is adapted to facilitate continuous or periodic application of negative pressure (vacuum pressure) to tissue of a patient proximate to the suction device (col. 4, lines 19-26) (the Examiner notes that the limitation “the suction device is adapted to facilitate continuous or periodic application of negative pressure to tissue of a patient proximate to the suction device” is being treated as a functional limitation, and the structure of the device of Klepper is fully capable of performing the claimed function, as per col. 4, lines 19-26, but also since the negative pressure can only be applied either continuously or periodically).

Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,327,721 to Goldin et al.
Regarding claim 19, Goldin et al. discloses a medical device system (device of Figs. 2, 3 and 5) comprising: 
a suction device body (annular chamber 44) including a plurality of holes (openings 48) and a first lumen (chamber or lumen within annular chamber 44) positioned therein (Figs. 2-3 and 5); 

the suction line (external tube 54) including a third lumen (lumen within external tube 54) and being adapted for connection to the extension (delivery tube of delivery lumen 50) on a first end so that the third lumen (lumen within external tube 54) is in communication with the second lumen (delivery lumen 50) and to a pump (source of suction; col. 3, lines 1-10) configured to apply a negative pressure (suction) to the third lumen (lumen within external tube 54) on a second end (col. 3, lines 1-10 and Figs. 2 and 5), the suction line (external tube 54) being coupled to a tube (tube 10); and 
the tube (tube 10), the tube being flexible and hollow allowing gas to pass through (col. 3, lines 45-47).
Regarding claim 26, Goldin et al. discloses the claimed invention as discussed above concerning claim 19, and Goldin et al. further discloses that the tube (tube 10) includes an opening adapted to accept the extension (delivery tube of delivery lumen 50; shown in Figs. 2 and 5).


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0343366 to Coe et al.
Regarding claim 1, Coe et al. discloses a suction device (evacuation device 10 of Fig. 1) comprising: 
a suction device body (formed by arcuate arms 14) including a first lumen (chamber or lumen within arcuate arms 14) positioned therein and a plurality of holes (holes 16) (Fig. 1 and paragraph 65); and 
an extension (input 12) including a second lumen (lumen within input 12) positioned therein, the extension (input 12) being coupled to the suction device body (arcuate arms 14) and configured to facilitate connection of the suction device body (arcuate arms 14) to a suction line (suction tube 18), the second lumen (lumen within input 12) being in communication with the first lumen (chamber or lumen 
Regarding claim 8, Coe et al. discloses the claimed invention as discussed above concerning claim 1, and Coe et al. further discloses that the suction device (evacuation device 10) is adapted to facilitate continuous or periodic application of negative pressure (vacuum pressure) to tissue of a patient proximate to the suction device (paragraph 65) (the Examiner notes that the limitation “the suction device is adapted to facilitate continuous or periodic application of negative pressure to tissue of a patient proximate to the suction device” is being treated as a functional limitation, and the structure of the device of Coe et al. is fully capable of performing the claimed function). 
Regarding claim 9, Coe et al. discloses the claimed invention as discussed above concerning claim 1, and Coe et al. further discloses that the suction device body (arcuate arms 14) has a semi-circular shape (see Fig. 1 and paragraph 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klepper, as applied to claim 1 above, in further view of U.S. Publication No. 2010/0051035 to Jenkins et al. 
Regarding claim 4,
Jenkins et al. teaches a endotracheal tube having a coating that leaches (elutes) active agents (abstract), which interact with and neutralize any pathogens in the accumulated field (paragraph 56) and reduce the likelihood of the development of pneumonia and other infections (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Klepper, to include a coating that leaches (elutes) active agents, as taught by Jenkins et al. in order for the active agents to interact with and neutralize any pathogens in the accumulated field (paragraph 56 of Jenkins et al.) and reduce the likelihood of the development of pneumonia and other infections (abstract of Jenkins et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/AMBER R STILES/Primary Examiner, Art Unit 3783